

116 S3570 IS: To provide for the expedited procurement of equipment needed to combat COVID-19 under the Defense Production Act of 1950.
U.S. Senate
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3570IN THE SENATE OF THE UNITED STATESMarch 23, 2020Ms. Baldwin (for herself, Mr. Blumenthal, Mr. Bennet, Mr. Booker, Ms. Duckworth, Mrs. Shaheen, Ms. Hirono, Ms. Harris, Mr. Van Hollen, Ms. Hassan, Mr. Casey, Ms. Warren, Mr. Kaine, Mr. Schumer, Mrs. Gillibrand, Mr. Merkley, Mr. Carper, Mr. Tester, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide for the expedited procurement of equipment needed to combat COVID-19 under the Defense Production Act of 1950.1.Expedited procurement of equipment needed to combat COVID-19(a)Report requiredNot later than 7 days after the date of the enactment of this Act, the National Response Coordination Center of the Federal Emergency Management Agency, in coordination with the Defense Logistics Agency and in consultation with the Department of Health and Human Services, shall submit to Congress and the President a report that includes—(1)an assessment of the need across the United States for equipment necessary to prevent, identify, and mitigate cases of coronavirus disease 2019 (commonly known as COVID-19), including personal protective equipment and ventilators; (2)an identification of the industry sectors and manufacturers most ready to fulfill purchase orders for such equipment; and(3)an identification of government and privately owned stockpiles of equipment not included in the Strategic National Stockpile that could be repaired or refurbished. (b)Purchase orders(1)Immediate purchasesNot later than 24 hours after the enactment of this Act, the President shall issue a DX rated priority purchase order pursuant to Department of Defense Directive 4400.1 to procure 300,000,000 N95 respirators and facemasks under authorities provided by the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.). (2)Additional purchasesNot later than 7 days after receiving the report required by subsection (a), the President shall issue DX rated priority purchase orders pursuant to Department of Defense Directive 4400.1 to procure equipment identified under paragraph (1) of that subsection under authorities provided by the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.).(c)Waiver of certain requirementsThe requirements of sections 301(d)(1)(A), 302(d)(1), and subparagraphs (B) and (C) of section 303(a)(6) of the Defense Production Act of 1950 (50 U.S.C. 4531(d)(1)(A), 4532(d)(1), and 4533(a)(6)) are waived for purposes of this section.(d)FundingAmounts available in the Defense Production Act Fund under section 304 of the Defense Production Act of 1950 (50 U.S.C. 4534) shall be available for purchases made under this section. 